Whitfield, O. J.,
delivered the opinion of the court.
The code 1892, § 547, expressly provides that that form of multifariousness which consists in joining in one bill several distinct and disconnected matters against the same defendants, shall not be a ground of objection to the bill. ThisQhas been *455held to be a statutory abolition of this form of multifariousness as a ground of demurrer. Insurance Co. v. Humphries, 64 Miss., 258, 1 So. Rep., 232. There is but one defendant here, sued in one capacity. But, aside from this, the chief object of this bill was to secure a construction of the will, in which construction all the parties were interested. Such a construction was necessary to determine their respective rights. In no proper sense could the bill be called multifarious, independently of -the statute.
Reversed, demurrer overruled, and thirty da/ys given to answer from the filing of the mandate in the court T>elow.